Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “the first and second frames being rotatable relative to each other between an unfolded state in which the flexible display module is flat and a folded state in which the flexible display module is folded; and a first coupler and a second coupler coupling the flexible display module with the first frame and the second frame, wherein the first coupler comprises: a third coupler fixing at least a portion of the first frame and at least a portion of the flexible display module; and a fourth coupler fixing at least a portion of the second frame and at least a portion of the flexible display module, and the second coupler comprises: a fifth coupler fixed to the flexible display module, a sixth coupler fixed on the first frame and detachably coupled to the fifth coupler, and a seventh coupler fixed on the second frame and detachably coupled to the fifth coupler., 
Regarding independent claim 3, patentability exists, at least in part, with the claimed features of, “ a first coupler and a second coupler coupling the flexible display module with the first frame and the second frame, wherein the first coupler comprises: a third coupler fixing at least a portion of the first frame and at least a portion of the flexible display module; and a fourth coupler fixing at least a portion of the second frame and at least a portion of the flexible display module, and the second coupler comprises: a fifth coupler fixed to the flexible display module, a sixth coupler fixed on the first frame and detachably coupled to the fifth coupler, and a seventh coupler fixed on the second frame and detachably coupled to the fifth coupler, wherein the second fifth coupler comprises a static electricity plate fixed to the flexible display module and having magnetic properties, the sixth coupler comprises a first static electricity generator fixed on the first frame and detachably coupled to the static electricity plate, and  the seventh coupler comprises a second static electricity generator fixed on the second frame and detachably coupled to the static electricity plate.”

Regarding independent claim 6, patentability exists, at least in part, with the claimed features of, “a first hinge portion pivotally coupling the first frame and the second frame; a second hinge portion pivotally coupling the second frame and the third frame; and a first coupler and a second coupler coupling the flexible display module with the first frame and the second frame, wherein the first coupler comprises: a third coupler fixing at least a portion of the first frame and at least a portion of the flexible display 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/         Primary Examiner, Art Unit 2841